Exhibit 10.1

 

priceline.com Incorporated 1999 Omnibus Plan

 

RESTRICTED STOCK UNIT AGREEMENT – NON-U.S. PARTICIPANTS

 

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made as of the           
day of                  , by and between priceline.com Incorporated, a Delaware
corporation, with its principal United States office at 800 Connecticut Avenue,
Norwalk, Connecticut 06854 (the “Company”), and                                
(the “Participant”).

 

W I T N E S S E T H:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted on                                    (the
“Grant Date”) the number of restricted stock units (the “RSUs”) set forth
below.  Unless otherwise indicated, any capitalized term used herein, but not
defined herein, shall have the meaning ascribed to such term in the Plan.  The
RSUs comprising this award may be recorded in an unfunded RSU account in the
Participant’s name maintained by the Company.  The Participant will have no
rights as a stockholder of the Company by virtue of any RSU awarded to the
Participant until shares of Stock, if any, are issued to the Participant as
described in this Agreement.

 

1.             The Grant

 

(a)           Subject to the terms and conditions set forth herein, the
Participant hereby is granted                       (          ) RSUs on the
Grant Date.

 

(b)           Subject to Section 4 hereof, 86% of the RSUs granted under this
Agreement (               RSUs) shall vest on March 1, 2011 (the “First Vesting
Date”) and the remaining 14% of the RSUs (                RSUs) shall vest on
the third anniversary of the Grant Date (the “Second Vesting Date”); provided
that the Participant has been in Continuous Service through each such date.  For
avoidance of doubt, subject to Section 4 hereof, the Participant shall become
vested in the RSUs only on the First Vesting Date and Second Vesting Date
pursuant to this Section 1(b).

 

(c)           Upon satisfaction of the vesting requirement set forth in
Section 1(b) and as soon as administratively practicable following the First
Vesting Date and the Second Vesting Date, the Company shall issue the
Participant one (1) share of Stock free and clear of any restrictions for each
vested RSU.

 

(d)           For purposes of this Agreement, “Continuous Service” shall mean
that the Participant’s service with the Company or any Subsidiary or Affiliate
whether as an employee, director or consultant, is not interrupted or
terminated.

 

1

--------------------------------------------------------------------------------


 

2.                                       No Dividend Equivalents

 

The Participant shall not be entitled to receive a cash payment equal to any
dividends and distributions paid with respect to any share of Stock underlying
each RSU granted under this Agreement that become declared or payable prior to
the vesting date.

 

3.                                       No Voting Rights

 

The Participant shall not be a stockholder of record and shall have no voting
rights with respect to shares of Stock underlying an RSU prior to the Company’s
issuance of such shares following the applicable vesting date to the
Participant.

 

4.                                       Effect of Termination of Continuous
Service; Change in Control

 

(a)           Subject to Sections 4(b), (c), (d), and (e), upon the
Participant’s termination of Continuous Service, any portion of the RSUs granted
under this Agreement that is not then vested shall be immediately forfeited and
canceled.

 

(b)           Notwithstanding Sections 1(b) or 4(a), upon the date of a
termination of Continuous Service that occurs prior to a Change in Control
(i) by the Company other than for Cause or (ii) by the Participant on account of
death or Disability, if any portion of the RSUs granted under this Agreement are
not vested, the Participant (or the Participant’s designated beneficiary in the
event of the Participant’s death) shall become vested in a ProRata Number of
RSUs, and any remaining unvested RSUs shall be immediately forfeited and
canceled.

 

(c)           Notwithstanding Sections 1(b) or 4(a), in the event of a Change in
Control, a Participant who was in Continuous Service immediately prior to the
Change in Control and who is in Continuous Service on a date which is six
(6) months after the Change in Control (the “Six-Month Date”) shall become
vested as of such date in a ProRata Number of RSUs that are then not vested and,
subject to Section 4(d), shall become vested in the remaining unvested portion
of such RSUs on the Second Vesting Date, provided that, the Participant remains
in Continuous Service through the Second Vesting Date, and notwithstanding any
other provision hereof, to the extent that any RSUs (or fraction thereof) are
exchanged for cash incident to the Change in Control, the Participant shall, as
of the date of the Change in Control, be fully vested in such number of RSUs (or
fraction thereof) exchanged for cash.

 

(d)           Notwithstanding Sections 1(b) or 4(a), in the event that, on or
after a Change in Control, a Participant’s employment is terminated by the
Company other than for Cause or by the Participant on account of death or
Disability, the Participant (or the Participant’s designated beneficiary in the
event of the Participant’s death) shall be fully vested in any RSUs granted
under this Agreement that remain unvested as of the date of such termination.

 

(e)           A “ProRata Number of RSUs” means (i) if, at the time of the
applicable vesting date described in Section 4(b) or 4(c), the First Vesting
Date has not yet occurred, a number of RSUs equal to the number of RSUs granted
under this Agreement, multiplied by a fraction, the numerator of which is the
number of fully completed months that have elapsed during the period commencing
on the Grant Date and ending on the date of termination of Continuous Service or
the Six-Month Date, whichever is applicable pursuant to Section 4(b) or 4(c),
and the

 

2

--------------------------------------------------------------------------------


 

denominator of which is 36 and (ii) if the First Vesting Date has occurred, a
number of RSUs equal to the number of RSUs scheduled to vest on the Second
Vesting Date, multiplied by a fraction, the numerator of which is the number of
fully completed months that have elapsed during the period commencing on the
First Vesting Date and ending on the date of termination of Continuous Service
or the Six-Month Date, whichever is applicable pursuant to Section 4(b) or 4(c),
and the denominator of which is 5; provided, however, that if the Change in
Control occurs so that the Six-Month Date falls after the Second Vesting Date,
the numerator shall be 5.

 

(f)            The determinations of partial vesting upon a Change in Control
and whether the Participant’s Continuous Service is terminated by the Company
other than for Cause shall be made by the Committee, in its sole discretion.

 

(g)           For the purposes of Section 4, the following terms shall have the
following meanings:

 

                “Cause” shall have the meaning set forth in (i) the
Participant’s employment agreement with the Company, if any, in force at the
time of the Participant’s termination of employment, and, if none, (ii) the
Plan.

 

“Disability” shall mean (i) any physical or mental condition that would qualify
a Participant for a disability benefit under any long-term disability plan
maintained by the Company and applicable to him or her, (ii) if there is no such
plan, such condition provided in any applicable governmental statute or
regulation that constitutes a Disability, or (iii) if there is no such
applicable statute or regulation, such other condition as may be determined by
the Committee in its sole discretion to constitute a Disability.

 

(h)           For purposes of calculations made under this Section 4, results
shall be rounded to the nearest 100th using the common rounding method (i.e.,
increase the last digit by 1 if the next digit is 5 or more).

 

5.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, RSUs shall not be assigned,
negotiated, pledged, or hypothecated in any way or be subject to execution,
attachment or similar process.  No transfer of the Participant’s rights with
respect to an RSU, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such RSU, and all of the rights related thereto, shall be forfeited by
the Participant.

 

6.                                       Stock; Adjustment Upon Certain Events

 

(a)           Stock to be issued under this Agreement shall be made available,
at the discretion of the Board, either from authorized but unissued Stock, from
issued Stock reacquired by the Company or from Stock purchased by the Company on
the open market specifically for this purpose.

 

(b)           The existence of this Agreement and the RSU granted hereunder
shall not affect in any way the right or power of the Board or the stockholders
of the Company to make or

 

3

--------------------------------------------------------------------------------


 

authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company or any affiliate, any issue of bonds, debentures, preferred or prior
preference stocks ahead of or affecting the Stock, the authorization or issuance
of additional shares of Stock, the dissolution or liquidation of the Company or
any affiliate or sale or transfer of all or part of the assets or business of
the Company or any affiliate, or any other corporate act or proceeding.

 

(c)           In the event of a Change in Control, the consideration payable to
other stockholders of the Company shall be substituted for the stock issuable
hereunder, provided that the vesting requirements with respect to such RSUs
pursuant to Sections 1 and 4 hereof shall apply, except as otherwise provided in
Section 4(c), and further provided that if the acquiring entity does not agree
to such restrictions upon the substituted property, then such RSUs shall be
fully vested upon a Change in Control.

 

7.                                       Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

8.                                       Other Conditions

 

The transfer of any shares of Stock underlying an RSU shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares are in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which Stock is traded.

 

9.                                       Withholding Taxes

 

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the vesting of an RSU.  The
Participant agrees that the Participant’s employer (the “Employer”) may, in its
discretion, (a) require the Participant to remit to the Employer on the date on
which an RSU vests cash in an amount sufficient to satisfy all applicable
required withholding taxes and contributions related to such vesting, (b) deduct
from his or her regular salary payroll cash, on a payroll date following the
date on which an RSU vests, in an amount sufficient to satisfy such obligations,
or (c) withhold sufficient shares of Stock that become issuable to the
Participant on the applicable vesting date to satisfy such obligations.

 

10.                                 Data Privacy

 

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company and its Subsidiaries and Affiliates, namely
priceline.com (located in the United States of America), priceline.com
International Limited (located in the United Kingdom), Booking.com Ltd. (located
in the United Kingdom), and Booking.com B.V. (located in The Netherlands), for

 

4

--------------------------------------------------------------------------------


 

the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant hereby understands
that the Company and its Subsidiaries and Affiliates hold (but only process or
transfer to the extent required or permitted by local law) the following
personal information about the Participant: the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in the Participant’s favor, for the purpose of implementing, administering and
managing the Plan (“Data”).  The Participant hereby understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, including Computershare Limited (located in the
United States of America), Mellon Investor Services (located in the United
States of America), and Morgan Stanley (located in the United States of
America), that these recipients may be located in the Participant’s country or
elsewhere (including countries outside of the European Union such as the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country.  The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the RSUs.  The Participant hereby understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan and in accordance with local law.  The Participant
hereby understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.

 

11.           Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the RSUs
and this Agreement shall be subject to all terms and conditions of the Plan.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise.

 

5

--------------------------------------------------------------------------------


 

12.           Electronic Delivery

 

The Company may, in its sole discretion, deliver any documents related to this
RSU and the Participant’s participation in the Plan, or future awards that may
be granted under the Plan, by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

13.           Nature of Grant

 

The Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time;  (b) the
grant of RSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted repeatedly in the past; (c) all decisions with respect
to future RSU grants, if any, will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the RSUs are not a part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the future value of the underlying shares is
unknown and cannot be predicted with certainty; and (g) in consideration of the
grant of RSUs, no claim or entitlement to compensation or damages shall arise
from termination of the RSUs or diminution in value of the RSUs or shares
received upon vesting including (without limitation) any claim or entitlement
resulting from termination of the Participant’s active employment by the Company
or a Subsidiary or Affiliate (for any reason whatsoever and whether or not in
breach of local labor laws) and the Participant hereby releases the Company and
its Subsidiaries and Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived the Participant’s entitlement to
pursue such claim.

 

14.           Miscellaneous

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

 

(b)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

 

(c)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

 

6

--------------------------------------------------------------------------------


 

(d)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(e)           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(f)            The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

 

(g)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be validly given or made when delivered
to the persons entitled or required to receive the same, at the addresses set
forth at the heading of this Agreement or to such other address as either party
may designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

 

(h)           The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

 

(i)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

 

(j)            The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

 

Jeffery Boyd
Chief Executive Officer

 

 

[Participant’s Name]

 

8

--------------------------------------------------------------------------------

 